Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gering (U.S. 2013/0090900 A1).
Regarding claim 1, Gering discloses in Fig. 1, table 1 & claim 1 a method for determining an aging of at least one battery used in an electric storage system and having a variable state of charge within a cycling window forming a portion of a nominal operating domain (see abstract & claim 1), where the method comprises, for the or each battery: 
150  (see par. 0059, wherein moment of use of the battery through a battery monitor 264A, wherein the monitor collecting data of use through temperature, current, voltages etc.) , a tracking of a state of charge SOC of the battery as a function of time over an interval of time starting at said moment (monitor 264 may be configured to track cycling of the battery 150 including times associated with charging and discharging the battery 150, see pars. 0059-0060), where the tracking comprises an alternative of calls (calls are correspondent to a profile, wherein each profile construe a state of health of the battery at different time periods, see table 1 of par. 0129 wherein calls established base on profile of each periods depending on SOC) for charging and discharging 

    PNG
    media_image1.png
    387
    381
    media_image1.png
    Greyscale

the tracking via computer system 210A wherein cycling windows relate to the timing monitor may be configured to track cycling of the battery 150 including time intervals associated with charging and discharging the battery 150, see 0062 & 0067) getting a value of an electric measure indicative of energy exchanged by the battery during said call (see par. 0085, wherein calls are parameters/characterizing difference performance of multiple sigmoid model which time and conditions for battery to meet or exceed the targeted aging period see 0084), and estimating a state of health of the battery during said call based on said value; and determining an aging of the battery, on the basis of the estimated states of health (see relative influence of aging condition wherein state of health influence the aging condition of the battery, see par. 0105).
As to claim 2, Gering discloses the alternation of a call for charging and a call for discharging forms a cycle: each state of health estimated during a call is associated with a number of cycles done, during the time interval, before said call (see table 1, wherein cycL or cycles done is a function of time interval); and determining, on the basis of the estimated states of health, an aging of the battery comprises determining an indication of a number of cycles done by the battery previous to the time interval (see par. 0129-0130, wherein state of health influence on degradation mechanism parameters (j), also see equation 23 of par. 0105).
As to claim 3, Gering discloses each state of health estimated during a call is associated with a date of said call (date and time are record by the timeline table and equation as shown in par. 0118-0120), and on the basis of the estimated state of health, see Equations (5), (6), and (7) recognize that one or more aging conditions (i) may be known or suspected to impact degradation mechanism (j).  It is further noted that equations (5), (6), and (7) include the following regions of integration that may be defined in terms of the baseline condition, at least para. 00963).
As to claim 4, Gering discloses the battery 150 was previously used mounted in an electric vehicle (see pars. 0075 & 0156, wherein battery were used in EV, PHEV & HEV).
As to claim 5, Gering discloses anticipating the progression of the state of health (via current/present state) of the battery on the basis of the determined aging (see par. 0188, wherein  The state of the battery may include a desired measurement providing information regarding a current state of the battery).
As to claim 6, Gering discloses modifying an operating parameter of the battery on the basis of the determined aging (modifying operation are done by computer programing as disclose in claim 27 and par. 0202).
As to claim 7, Gering discloses determining a need to replace (via changing battery) the battery on the basis of the determined aging (via aging time, weeks and calendar wherein fading % reach max which inherent to a replacement of new battery, see Figs. 20-22, pars. 0224-0226).

As to claim 8, Gering discloses the time interval is included between one month and one year (see calendar time and weeks of Figs. 20-22, wherein 100-500 weeks representing months and years).
As to claim 9, Gering discloses estimating the states of health comprises: identifying, in the resulting tracking, a plurality of calls corresponding to a single call- type profile (see Fig. 16, wherein graphs 1600 that show the total capacity fade profiles for a C.sub.1/25 rate and a C.sub.1/1 rate, as the battery is exposed to the aging conditions of a Gen2 chemistry, cycle-life usage condition, a seasonal temperature profile, and a variable battery SOC over time); and estimating the state of health of the battery for each identified call (see table 1, wherein SOC is depending on calls as seen in table 1).
As to claim 10, Gering discloses a computer-readable 210A (see par. 0061) nonvolatile recording support on which is recorded a program for implementing the method of claim 1 when this program is executed by a processor (see abstract, para. 0004, 0034, 0067 and claim 23).
As to claim 11, Gering discloses a processing circuit comprising a processor 220A (see par. 0058) connected to a nonvolatile recording support according to claim 10 (see pars. 0058-0059, wherein controller 235A may be coupled to the processor 220A and to a display 270A, which may be configured to present information about the battery 150 and the processes described herein in the form of pictures, text, tables, graphs, and the like).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		September 24, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858